First of all, I should like to address to you, 
Sir, the warm congratulations of the Algerian 
delegation on your accession to the important 
position of President of the General Assembly. We 
are particularly glad to see you assume this 
difficult responsibility because you represent a 
country, Hungary, with which Algeria has 
established excellent relations of friendship and 
co-operation. You have succeeded Mr. Kittani, who 
for one year placed his great experience and 
ability as an accomplished diplomat at the 
service of the Organization. I should also like 
to congratulate Mr. Perez de Cuellar for the 
dynamism he has shown in discharging his mandate 
since his election to the high post of 
Secretary-General.
The Assembly is faced from one session to another 
with the same challenge of how to build a truly 
universal peace. The fact that this is almost a 
permanent challenge might lead one to believe 
that the United Nations can only continue to wish 
for beneficial achievements which would give full 
significance to the concepts of convergence and 
harmonization on which this assembly of nations 
is based.
In the statements made since the opening of the 
general debate the same concern has emerged over 
the crisis in international relations as a whole 
and the serious problems facing our world. There 
have been two points that we have all been 
obliged to make: first, the lucid analyses that 
from year to year have highlighted the primary 
causes of the critical state of our world and the 
dangers for the future of mankind; secondly, the 
international community's inability resolutely to 
tackle these primary causes and prevent these 
dangers.
But promoting true peace requires that we go 
beyond simply being aware of the dreadful 
realities of international life; nor can it 
simply be reduced to diagnosing, however correct 
our diagnosis may be. What is certainly needed is 
a break, a change, in attitude and conduct which 
have broadened tension and insecurity. Unless we 
have such a break, such a change, the 
international community will not be able to put 
an end to systematic violations of the principles 
of the Charter.
In these circumstances, we can hardly be 
surprised that the picture of our world today is 
one of anarchy where the unleashing of unbridled 
force crushing the elementary principles and 
values of law shows the failure of policies based 
only on power plays and relationships of force. 
The tragedy of the Palestinian people is the most 
dramatic illustration of this. Indeed, the 
Palestinian problem, which has dominated 
international affairs and the work of the 
Organization this entire past year, is the most 
significant and disturbing example of the crisis 
of the world today. The denial of justice to the 
Palestinian people has made this issue a major 
crisis of our age, one that leads to the most 
serious dangers for international peace and 
security.
The crime against humanity which was perpetrated 
in Beirut and witnessed by the entire world was 
committed when a situation had lasted for too 
long, one in which an entire people's right to 
live was denied. That crime was perpetrated 
because of constant encouragement and unlimited 
resources given to the Zionist policy of 
aggression. Can we add to that horror by 
emphasizing the fact that it was only after the 
departure of their defenders that thousands of 
women and children were massacred?
Is there any need for me to recall that the 
Palestine Liberation Organization decided on 
withdrawal of its armed forces, not because it 
was reluctant to sacrifice its fighters, but 
precisely out of respect for a civilian 
population which had paid with its blood a noble 
ransom of solidarity. What a contrast, what a 
significant contrast, between infamy and respect 
for human life. The PLO thus gave us proof of its 
ability to use well its considerable political 
and military resources to advance its cause. In 
leaving that theatre of operation the PLO at the 
same time broadened the strategic base of its 
action and its hold on the people.
In the resolute struggle waged by the Palestinian 
people under the leadership of thePLO, its sole 
legitimate representative, the Beirut battle 
symbolizes both the stubborn resistance and the 
spirit of responsibility which prove the 
authenticity of a national liberation war. 
Therefore it would be wrong to expect a solution 
in the Middle East without the Palestinian people 
or against them. More than ever before, the 
recognition of the national rights of the 
Palestinian people, above all their right to 
establish a State in their homeland, is essential 
to a just and lasting peace in the Middle East.
This is moreover, the very substance of the 
international community's consensus on a 
settlement of the crisis in the Middle East. It 
is the duty of the United Nations to fulfil its 
responsibilities and make possible the 
implementation of this consensus, thereby 
ensuring a return to peace in the Middle East. It 
must react with specific action and bold 
decisions that at last ensure justice for the 
Palestinian people.
The plots hatched against the Palestinian 
resistance, like, those we see in other parts of 
the world, force us to say that there seems to be 
a planned policy for destroying solidarity, a 
strategy for splitting regional and other 
political groups, in order to turn back the tide 
of history and re-establish imperial domination 
in the third world countries faced with many 
problems and trying despite a thousand 
difficulties to find solutions in keeping with 
the aspirations of their peoples.
Against this background certain actions against 
the Organization of African Unity are of 
particular concern to us. Its very birth bore 
witness to the victories won through the struggle 
of the African peoples in the decolonization 
process, and OAU was from the outset a means of 
completing this liberation of the continent in 
all areas and a bulwark of African freedom a has 
to its credit constant action in solidarity with 
all freedom fighters and determination to go on 
until it succeeds, it has inevitably become the 
target of attempts to crush it.
Therefore, after all kinds of political, economic 
and military pressures have been brought to bear 
on it, attacks are now directed, through that 
organization, against the very basis of unity and 
solidarity in our continent. But the crisis of 
OAU, although an African matter, is not 
exceptional in nature and must be overcome by the 
efforts and the determination of its members. 
However, although these difficulties are 
transitory, that does not lessen the 
responsibility of those that caused them, and 
cannot be used as a pretext for considering it 
less necessary to search together, as in the 
past, for solutions to the problems facing 
Africa, the most important of which remains that 
of eliminating colonialism and racist domination.
The tragedy being played out in the southern part 
of Africa becomes grimmer with each passing day. 
The policy of Apartheid universally condemned as 
a crime against humanity, is also constantly 
being expanded. The illegal occupation of Namibia 
continues and is being consolidated, while brutal 
aggression against African States in the region 
is intensifying. This situation demands that the 
international community continue to mobilize in 
support of the cause of the South African people, 
their emancipation and freedom to determine their 
future. It also demands the imposition of a total 
embargo and comprehensive sanctions against South 
Africa. Only such a response can put an end to 
the policy of defiance and aggression of the 
Pretoria regime.
As regards Namibia, it is time for the 
international consensus on the inalienable right 
of the Namibian people to independence and the 
legitimacy of its struggle, under the leadership 
of its sole representative, SWAPO, to be given 
practical effect. It is time for the Western 
Powers that have the duty and the means of 
influencing the policy of the Pretoria regime to 
do what is incumbent on them and to shoulder 
their responsibility, because they have a 
commitment to the international community 
concerning the process of independence for 
Namibia.
In north-west Africa the conflict between the 
people of Western Sahara and the occupying Power, 
the Kingdom of Morocco, has been a matter of 
constant concern to the international community 
since 1975. It is thus natural that OAU and the 
United Nations should have attempted to find a 
just and definitive solution to this problem some 
of the sidetracking of the process that should 
have led to. the decolonization of Western 
Sahara. The Organization, aware of the justice 
and legitimacy of the struggle waged by the 
people of Western Sahara, led by the POLISARIO, 
has thus constantly called for the exercise by 
the people of Western Sahara of their right 
freely to determine their own future, and in 
General Assembly resolution 36/46 called for 
negotiations between Morocco and POLISARIO.
OAU, for its part, aware of the dangers of the 
continuing conflict in the region, has made a 
responsible attempt to find ways and means of 
moving towards a solution consistent with its 
charter and principles. Since OAU It is thus 
encouraging to see that one of the two parties to 
the conflict, the Sahraoui Arab Democratic 
Republic, continues to demonstrate a high sense 
of responsibility to the cause of peace and of 
Africa by expressing its willingness to seek a 
political settlement. It simply remains for us to 
hope that the voice of reason, or simply common 
sense, will end by triumphing and that there will 
be victory for a national liberation cause that 
has been recognized as such by the international 
community and that this will make it possible to 
marshal all enemies and exploit all wealth for 
the greater benefit of the fraternal peoples of 
the region, united by the same historical 
experience and a common future.
Disturbing trends in international affairs, in 
the form of hotbeds of tension in the third 
world, are also to be found in the serious 
barriers to promotion of a true international 
dialogue. Whether it be disarmament or 
international economic relations, we can see a 
paralysis in the channels of negotiation, a 
disruption of the machinery of consultations.
Against this background, the recognized failure 
of the second special session of the General 
Assembly on disarmament reveals the difficulties 
and the infernal logic of this kind of 
confrontation. While the international community 
came to the lofty conclusion that security cannot 
be achieved by a build-up of arms, and while 
there has been a tenfold increase in destructive 
potential of the arsenals of the nuclear Powers 
to destroy the entire human species, the 
opportunity of moving forward in international 
negotiations on disarmament, getting us out of 
the rut of the discussions of the past, has not 
been seized. However, on this vital issue where 
the data is perfectly clearly established, there 
was some hope that the rivalry in the unbridled 
arms race would eventually yield to rivalry in 
announcing concrete and effective measures for 
disarmament.
However, it must be recognized that the call to 
reason and the expectations and hopes of our 
peoples have met no response. Furthermore, the 
conceptual edifice patiently built in the Final 
Document of the Tenth Special Session of the 
General Assembly, of 1978, has on occasion been 
challenged in the principles and priorities it 
established, and this shows that there has been a 
move backwards in political commitment to true 
disarmament. This serious regression was 
naturally accompanied by increased activity on 
the part of imperialism and by geo- strategic 
maneuvers in the third world. This activism was 
reflected,	by obstacles being increasingly 
placed in the way of the national liberation 
struggle of the peoples, an increase in policies 
of intervention and destabilization, the 
reactivation and opening of military bases and a 
frantic search for military facilities for 
interventionist purposes.
The Indian Ocean was proclaimed a zone of peace 
by the United Nations, and yet there is military 
competition and unequalled rivalry there and also 
in the Mediterranean, where we have the same 
foreign presence against the wishes of the 
non-aligned coastal States. Even Cyprus, a 
peaceful island, is living in a situation that is 
simply incompatiblewith its own nature as an 
open-hearted meeting-place for civilizations and 
as an independent and non-aligned country.
Throughout the third world, in Africa, in Asia 
and in Latin America, there is an increase in the 
number of attempts being made to stifle the 
forces of progress by resorting to intimidation 
and destabilization techniques, and denying the 
peoples' right freely to choose their political 
system and their own path of development.
In international economic relations, the present 
situation is extremely disturbing. Inseparable 
from the deterioration in the international 
political environment, the world economic crisis 
is deepening and worsening. The international 
economic system, a source of inequality and a 
privileged area in terms of continuing 
relationships of domination, is now prey to major 
upheavals. The disruption in the world economy 
highlights the intrinsic limits of an order that 
is doomed because it has not adapted to the 
development needs of two thirds of the human 
race. The haphazard measures that have been 
advocated by the developed countries simply do 
not work, and this is additional proof that the 
order is collapsing.
Against this background, it is hardly surprising 
that the economic situation of the developing 
countries should have continued to deteriorate. 
When we look regularly at the balance sheets, we 
can see that there has been a continued increase 
in poverty and the ravages of hunger. Under 
development of two thirds of the human race is 
one of the main features of the world ted ay, and 
the gloomy prospects in view of continuing trends 
over the years and decades to come are indeed 
threatening.
This precarious world economic situation 
highlights more than ever before the need for a 
fair restructuring of this anachronistic 
framework and of the unequal rules that currently 
govern international relations. In that 
connection, the developing countries have spared 
no effort to prelaunch the dialogue with the 
developed countries—a comprehensive, responsible 
dialogue taking account of the realities of the 
developing world and of the growing 
interdependence of the world economies; a 
dialogue covering all the major issues 
simultaneously and in a consistent, interrelated 
way; a dialogue which, with universal, democratic 
participation, would presage our final objective 
of democratizing international economic relations.
Those were the bases on which the non-aligned 
countries and the Group of 77 conceived the 
initiative of global negotiations on 
international economic co-operation for 
development—an initiative that won the consensus 
support of the international community with the 
adoption in 1979 of General Assembly resolution 
34/138. At a time when the Second United Nations 
Development Decade was ending on a strikingly 
unproductive note, the adoption of that 
resolution sparked hopes that the developed 
countries would finally evince the political will 
to launch a significant common effort for the 
benefit of one and all. Throughout the past three 
years the Group of 77 has demonstrated 
flexibility and has been open t^ dialogue; it has 
played a dynamic and constructive role in the 
search for a commonly acceptable basis for the 
launching of those global negotiations.
In 1980, at the eleventh special session of the 
General Assembly, devoted to economic issues, the 
Group of 77 contributed act national community. 
Since then several proposals have been made, with 
due regard for the requirements of the minority 
that did not join the consensus. Thus the Group 
of 77 took the initiative of putting forward a 
proposal with three options, with a view to 
making possible the urgent launching of the 
global negotiations. Unfortunately, the three 
options were not accepted—although there was no 
real negotiation at all. Despite that rejection, 
the Group of 77 once again demonstrated a 
constructive spirit by taking another initiative 
in the hope of removing all doubts weighing on 
the launching of global negotiations. The 
industrialized countries, however, felt it 
necessary to submit four amendments to that 
proposal, the productof tremendous compromise. 
The Group of 77 carefully and responsibly studied 
those amendments, thus demonstrating again its 
willingness to co-operate fruitfully, and decided 
to accept two of the four amendments proposed. 
However, inasmuch as the other two proposed 
amendments questioned resolution 34/138 as the 
political framework for the global negotiations 
and called into question the delicate balance 
between the central role of the General Assembly 
in the conduct of the global negotiations and the 
particular role of the specialized agencies, the 
Group of 77 was unable to accept them. Hence we 
venture to hope that the compromise proposals of 
the Group of 77 will eventually be accepted.
During this period of deteriorating international 
economic relations and given the impasse in the 
North-South dialogue, South-South co-operation 
takes on particular importance. As a parallel and 
supplement to the efforts at a North-South 
dialogue, South-South co-operation is part of the 
major project of establishing the new 
international economic order. It is in that 
context that the developing countries have traced 
a framework and defined the operational 
instruments for the constant strengthening of 
their individual and collective autonomy. The 
Group of 77, aware that its strength lies in 
unity among its ranks and in cohesion in its 
approach, thus offers a new basis for reinforcing 
its solidarity. A year after the adoption of the 
Caracas Programme of Action, its implementation 
has begun with the faith and determination that 
nurture great hopes.
It is in that international atmosphere that 
Algeria, having survived more than a hundred 
years of darkness, celebrated the twentieth 
anniversary of its independence. Having fully 
recovered its attributes as a State, Algeria 
undertook to consolidate its political 
independence by meeting the requirements of 
economic independence. Eager to preserve its 
dearly reconquered sovereignty and desirous of 
mutually beneficial international co-operation, 
Algeria opted for a foreign policy governed by 
principle and molded in the common destiny which 
is based on its belonging to the Arab world, the 
African world, the Moslem world and the third 
world. At the same time, it codified in its 
national charter and Constitution the fundamental 
principles of a diplomatic policy which sets 
peace and development, so intimately related, as 
its objective, and the principles of the United 
Nations as the inviolable guide of its conduct. 
Having rediscovered the benefits of peace, 
Algeria undertook to promote in good faith, at 
the sub regional level, a policy of positive 
good-neighbor-liness which embodied the principle 
of the inviolability of frontiers and called for 
political harmonization and broad-ranging 
co-operation. This approach was also reflected in 
our strong belief in the ideals of Arab unity and 
African unity, and all efforts to consolidate the 
basis of our effective solidarity and the 
harmonious working together of the two groups.
Lending our voice to the community of the 
oppressed, within which we forged our deep 
beliefs and well-tested friendships, and the 
world of the deprived, whose situation and 
aspirations we share, Algeria is working to 
establish international relations free of any 
tinge of domination or exploitation. We are doing 
this with perseverance within the United Nations 
and within other groups to which we belong.
Algeria is a founding member of the non-aligned 
movement, and we have elevated non-alignment to a 
clear commitment and a system of values, a 
reference system which inspires our conduct and 
determines the positions we take. We believe in a 
great future for this movement, whose relevance 
in today's world confirms its importance and the 
correctness of its doctrine. We thus express our 
deep belief that the Seventh Conference of Heads 
of State or Government of Non-Aligned Countries, 
to be held at New Delhi, will help to strengthen 
the cohesion and capacity for action of this 
movement and strengthen its role in the 
international arena.
Algeria's assessment of the role of the Organization is based on 
that same premise and arises from the same 
outlook. It is undeniable that the United Nations 
has played a globally positive role, due account 
being taken of the limits imposed on it both by 
its very nature and by the will of the States of 
which it is composed. Its movement towards 
universality is proof that it is viewed as a 
unique forum for reconciling views in order to 
seek solutions to the problems of our world.
However, the many shortcomings that have led to 
the paralysis of the Organization call for a 
responsible consideration of its future, and 
indeed this; something that the Secretary-General 
invites us to do in his report on the work of the 
Organization. The call for the democratization of 
international relations and the legitimate desire 
to strengthen the role of the United Nations and 
to lift the Organization to the level of its 
responsibilities, particularly in the field of 
international peace and security, can no longer 
be ignored.
The Secretary-General has highlighted the 
deficiencies of the Organization, and thereby 
emphasized the correctness of the political 
position taken by a great majority of Member 
States, and of our work on the present 
functioning of the United Nations. World public 
opinion can be harsh to the United Nations, but 
we should think about it carefully, because the 
United Nations is in fact based on a profession 
of faith of our peoples, which it would be 
dangerous to treat lightly.
Foremost among the factors that have immobilized 
the Organization, while dangers are mounting and 
all eyes  of the veto in the Security Council, 
which demonstrates the great gap that now exists 
between the spirit of the rule of unanimity and 
the use made of it are fixed on us, is 
undoubtedly the abuse In view of this 
development, which is increasingly prejudicial to 
the credibility and effectiveness of the United 
Nations, it is urgent that the international 
community reconsider the way in which the 
Security Council functions and subject it to a 
strict review in the light of political ethics so 
as to restore to that body its original purpose. 
The vitality of the United Nations and its 
ability to hold high those principles that 
establish its moral strength could then be 
demonstrated by its ability to establish and 
preserve real universal peace.
If this session were to lead to a real 
determination on the part of Member States truly 
to make the United Nations the center for the 
harmonization of the actions of nations in the 
attainment of common ends, and if the most 
powerful of them were to reflect that 
determination in a change of attitude and 
conduct, then we would have reason to encourage 
our peoples' belief in the great future of the 
Organization.
